Title: To Benjamin Franklin from Le Ray de Chaumont, 21 January 1781
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


Monsieur Le Docteur,
Vlles. [Versailles] ce 21 Janver. 1780 [i.e., 1781]
J’ay Receu hier des Nouvelles et des Remises de L’amerique, il est donc vray que ma fortune Sert a Ma patrie et a La vostre. C’est un titre pour Nous Rendre inseparables.
Je Suis avec Respect, Monsieur le Docteur, Vostre tres humble et tres obeissant Serviteur
Leray DE Chaumont
 
Addressed: A Monsieur / Monsieur le Docteur / franklin / A Passi
Notation: Le Ray de Chaumont Jan 21. 1781
